TRUST INSTRUMENT NEUBERGER BERMAN ALTERNATIVE FUNDS SCHEDULE A INSTITUTIONAL CLASS Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Flexible Select Fund Neuberger Berman Futures Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Fund Neuberger Berman Long Short Multi-Manager Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS A Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Flexible Select Fund Neuberger Berman Futures Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Fund Neuberger Berman Long Short Multi-Manager Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS C Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Flexible Select Fund Neuberger Berman Futures Fund Neuberger Berman Global Allocation Fund Neuberger Berman Long Short Fund Neuberger Berman Long Short Multi-Manager Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS R3 Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Dynamic Real Return Fund Neuberger Berman Flexible Select Fund Neuberger Berman Long Short Fund Neuberger Berman Long Short Multi-Manager Fund Neuberger Berman Risk Balanced Commodity Strategy Fund CLASS R6 Neuberger Berman Absolute Return Multi-Manager Fund Neuberger Berman Flexible Select Fund Neuberger Berman Long Short Multi-Manager Fund Dated October 23, 2013
